                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                        :           CIVIL ACTION
                                                    :           No. 17-935
      v.                                            :
                                                    :           CRIMINAL ACTION
    KENNETH SCHNEIDER                               :           No. 10-29

                                          MEMORANDUM
Sánchez, C.J.                                                                  September 6, 2019
           The origins of this prosecution can be traced to the years-long unsupervised relationship

between an American lawyer and Russian boy, plucked from his home by promises of elite ballet

training, and their travels between Russia and the United States. The boy claimed the lawyer

regularly abused him during their time together, and the lawyer denied it. The jury heard from both

and believed the boy, finding the lawyer—Defendant Kenneth Schneider—guilty on both counts

of the indictment. 1 His direct appeals exhausted, Schneider is back before this Court seeking an

order vacating his conviction and sentence and dismissing the indictment pursuant to 28 U.S.C. §

2255. He claims the process resulting in his conviction was defective in thirteen separate ways,

nearly all of which center on his legal team’s purported ineffectiveness before this Court and the

U.S. Court of Appeals for the Third Circuit. The Court is not persuaded any of these alleged errors

warrant the extraordinary relief Schneider seeks. Because the Court finds Schneider’s counsel was

not constitutionally ineffective and Schneider’s rights were not otherwise violated, the Court will

deny the Motion in its entirety without an evidentiary hearing and without granting a certificate of

appealability.


1
 The indictment charged Schneider with one count of traveling for the purpose of engaging in sex
with a minor, in violation of 18 U.S.C. § 2423(b) (Count 1), and one count of transporting a person
for criminal sexual conduct, in violation of 18 U.S.C. § 2421 (Count 2). See Indictment, Jan. 14,
2010, ECF No.3. Ultimately, the Court granted Schneider’s motion for judgment of acquittal on
Count 2. Order, Sept. 21, 2011, ECF No. 175.
FACTS 2

       This case stems from Defendant Kenneth Schneider’s sexual abuse of an underage Russian

ballet student, the years Schneider and the child shared an apartment in Moscow, Russia, and their

travel between the United States and the Russian Federation on August 22, 2001. 3 On January 14,

2010, a grand jury in the Eastern District of Pennsylvania returned a two-count indictment against

Schneider, charging him in Count 1 with traveling for the purpose of engaging in sex with a minor,

in violation of 18 U.S.C. § 2423(b), and in Count 2 with transporting a person for criminal sexual

conduct, in violation of 18 U.S.C. § 2421. See Indictment, Jan. 14, 2010, ECF No. 3.

       After extensive motion practice, 4 including over the parties’ respective abilities to obtain

certain evidence and testimony from Russia, this matter proceeded to jury trial on September 20,

2010. The Government’s case lasted five days. It called a number of witnesses, including the

victim, the victim’s parents, the Government agent who investigated Schneider’s misconduct, and

one of the victim’s ballet teachers at the elite Bolshoi Academy (who was partially responsible for




2
  The Court decides Schneider’s motion without an evidentiary hearing. Such a hearing is required
unless “the files and records of the case conclusively show that the prisoner is entitled to no relief.”
28 U.S.C. § 2255(b); see also United States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015) (noting
“where a petitioner alleges any facts warranting relief under § 2255 that are not clearly resolved
by the record,” the district court must hold an evidentiary hearing). Here, the record conclusively
establishes Schneider is not entitled to the relief he seeks, and, thus no evidentiary hearing is
required.
3
  The underlying factual allegations have been repeated both by this Court, see United States v.
Schneider, 817 F. Supp. 2d 586, 590-93 (E.D. Pa. 2011), and the Third Circuit, see United States
v. Schneider, 801 F.3d 186, 189-91 (3d Cir. 2015). The Court need not repeat them here.

4
  One of the significant issues litigated prior to trial was whether this case should be designated as
“complex” within the meaning of the Speedy Trial Act, and therefore continued beyond the Act’s
70-day limit. See Mot. for Complex Case Designation, June 9, 2010, ECF No. 34; Opp’n to Mot.
for Complex Case Designation, June 15, 2010, ECF No. 42. Ultimately, the Court sided with
Schneider and denied the continuance, resulting in a period of less than 90 calendar days between
the denial of the continuance and his trial. Order, June 25, 2010 ECF No. 53.
                                                   2
introducing the victim to Schneider). The Government also called Schneider’s housekeeper and

neighbor, who appeared by live video feed from the inside of a Russian government building.

       After the Government rested, Schneider moved for judgment of acquittal pursuant to

Federal Rule of Criminal Procedure 29(a). The Court denied the motion as to Count I and reserved

ruling on as to Count II. Schneider’s legal team then put on his own case, which was nearly as

extensive as the Government’s case-in-chief. He took the stand in his own defense and called a

number of additional witnesses, including various members of his family (who were parties to the

companion civil litigation between the victim and Schneider, but not named in the criminal case),

the victim’s civil counsel and therapist, another young Eastern European boy who had traveled

extensively with Schneider, and the victim’s wife and mother-in-law, who were involved in the

victim’s decision to come forward. Schneider was unable to call his Russian teacher or the former

vice-rector of the Bolshoi Academy, both of whom he claims would have provided exculpatory

testimony.

       On the ninth day, the jury returned a guilty verdict on both counts of the indictment.

Schneider’s counsel renewed their motion for judgment of acquittal, which the Court ultimately

granted on Count II, but denied on Count I. See Order, Sept. 21, 2011, ECF No. 175. A sentencing

hearing was conducted on November 30, 2011, and December 1, 2011. The Court imposed a

sentence of 180 months’ incarceration, three years of supervised release, a special assessment of

$100, a fine of $20,000, and restitution of $30,000. See J. & Commitment Order, Dec. 13, 2011,

ECF No. 212. On January 17, 2012, Schneider appealed the Judgment and Commitment Order.

See Notice of Appeal, Jan. 17, 2012, ECF No. 220.

       While the appeal was pending before the Third Circuit, Schneider sought a new trial based

on evidence produced during the civil case, which, purportedly, established the victim perjured



                                               3
himself during his testimony at Schneider’s criminal trial. See Mot. for New Trial, Aug. 20, 2012,

ECF No. 247. On February 13, 2013, the Court denied the motion, and, again, Schneider appealed.

See Notice of Appeal, Feb. 21, 2013, ECF No. 263. After hearing argument on both of Schneider’s

appeals, the Third Circuit affirmed both the Judgment and Commitment Order and the Order

denying Schneider’s request for a new trial. See Judgment, Sept. 9, 2015, ECF No. 295. The

Supreme Court subsequently denied certiorari on February 29, 2016. See Schneider v. United

States, 136 S. Ct. 1217 (2016).

       On February 28, 2017, Schneider timely filed the instant Motion to Vacate, Set Aside or

Correct a Sentence By a Person in Federal Custody Pursuant to 28 U.S.C. § 2255 (the Motion).

The matter is now ripe for a decision.

DISCUSSION
       Pursuant to 28 U.S.C. § 2255, a prisoner in federal custody or may seek to have his sentence

vacated, set aside, or corrected if it was imposed in violation of the Constitution or laws of the

United States, or is otherwise subject to collateral attack. Here, Schneider claims his sentence was

imposed in violation of his Sixth Amendment right to the effective assistance of counsel, and his

due process rights under the Fourteenth Amendment. The Court will address the grounds for relief

in the order in which they appear in Schneider’s motion. In so doing, the Court “must accept the

truth of the movant’s factual allegations unless they are clearly frivolous on the basis of the existing

record.” United States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015).

       All but two of Schneider’s assert claims for violation of his Sixth Amendment right to the

effective assistance of counsel, see U.S. Const. amend. VI. (“In all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his defence.”), and so the

Court begins by discussing the legal standard applicable to those claims. A criminal defendant

establishes a viable claim for violation of his Sixth Amendment right by producing evidence (1)

                                                   4
counsel’s performance fell below an objective standard of reasonableness (the “performance”

prong) and (2) the deficient performance resulted in prejudice to the defendant (the “prejudice”

prong). Strickland v. Washington, 466 U.S. 668, 687 (1984).

       To satisfy the performance prong, a petitioner must show his counsel's conduct fell below

an objective standard of reasonableness. Id. at 688. When evaluating counsel's performance, there

is a “strong presumption that counsel's conduct falls within the wide range of reasonable

professional assistance.” Id. at 689. The mere fact that a tactic has been unsuccessful does not

necessarily indicate such a tactic was unreasonable, and a court cannot use the benefit of hindsight

to second-guess tactical decisions. Id. at 690; see also Diggs v. Owens, 833 F.2d 439, 444–45 (3d

Cir. 1987) (“An attorney is presumed to possess skill and knowledge in sufficient degree to

preserve the reliability of the adversarial process and afford his client the benefit of a fair trial.

Consequently, judicial scrutiny of an attorney's competence is highly deferential.”). Indeed, it is

“only the rare claim of ineffective assistance of counsel that should succeed under the properly

deferential standard to be applied in scrutinizing counsel's performance.” United States v.

Gray, 878 F.2d 702, 711 (3d Cir.1989).

       To satisfy the prejudice prong, “[t]he defendant must show that there is a reasonable

probability that, but for counsels’ unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. This standard requires the petitioner to show more

than “that the errors had some conceivable effect on the outcome of the proceeding.” Id. at

693. Rather, those errors must be of sufficient magnitude “to undermine confidence in the

outcome” of the trial. Id. at 694. In ruling on a § 2255 motion, a court may address the prejudice

prong first “and reject an ineffectiveness claim solely on the ground that the defendant was not

prejudiced.” Rolan v. Vaughn, 445 F.3d 671, 678 (3d Cir.2006).



                                                  5
       Claim I involves Schneider’s counsels’ use of an article appearing in the Russian

newspaper, Kommersant, accusing Schneider of being a homosexual and pedophile, see Mot. A.3

(“They assure that one American, Mr. Schneider, who is a pedophile and homosexual, has started

playing a big role in the school.”), which was later retracted by the newspaper, see id. A.5 (“On

April 10, 2002[,] . . . groundless and unfair accusations were made against US citizen Kenneth

Schneider, who was financially and [in] other way[s] assisting [the Bolshoi Academy].”). 5

Schneider argues there was no conceivable trial strategy for which the Kommersant article was

helpful and, absent its frequent use, the outcome would have been different. He argues further that

if the basis for introducing the article was to show Schneider had previously been cleared by

Russian authorities, counsel’s failure to produce the available evidence of that fact was

constitutionally deficient. None of these arguments is persuasive.

       Schneider’s reliance on a number of out-of-context references is misplaced. Nearly every

reference to the article by his counsel was accompanied by reference to the retraction of the article,

thus curing whatever prejudice may have resulted from reference to the unfounded allegation in

isolation. However, the Court need not decide this aspect of the Motion on the prejudice prong

alone because the Court is satisfied its repeated reference was in the service of counsel’s trial

strategy, and thus Schneider’s claim also fails on Strickland’s performance prong. As the

Government points out, it was reasonable for counsel to cite the article and its retraction in order

to preempt the Government’s reliance on the document, as well as to try to: (1) establish Schneider

was being unfairly targeted; (2) demonstrate no one—including the victim, his parents, or other

individuals regularly in contact with him—actually believed Schneider was a pedophile at the time




5
 Citations to A, followed by a number, refer to pages of the appendix submitted with Schneider’s
motion.
                                                  6
the article came out; and, (3) garner sympathy for Schneider. As a result, the Court also finds the

use of the Kommersant article did not fall below an objective standard of reasonableness, and thus

Schneider has failed to meet his burden under Strickland’s performance prong. Relief will be

denied on Claim I.

       In Claim II, Schneider asserts his counsel was ineffective because he conceded Schneider’s

guilt. As evidence, Schneider points to his counsel’s argument that the Government failed to show

that the dominant purpose of the 2001 return trip to Moscow was sexual, Tr. 1.45, and that under

Russian law, the victim was not “materially dependent” on Schneider, Tr.8.106-07. In other words,

Schneider claims his counsel was constitutionally ineffective by making arguments in favor of

acquittal rather than solely denying any sexual contact between Schneider and the victim ever

occurred. Relief is not warranted.

       First, Schneider’s gloss on counsel’s arguments is not supported by the record. At no

time—including when arguing that the Government failed to satisfy its burden on other elements

of the crimes charged—did counsel ever concede Schneider’s guilt. Indeed, counsel, in both his

opening and closing arguments, repeatedly proclaimed Schneider’s innocence and sought to

undermine the victim’s credibility. See e.g., Tr. 1.30 (“Ken denies it, absolutely, and he will tell

you so.”); 1.43 (“Ken didn’t offer to pay any money [after receiving the victim’s civil demand],

‘cause he didn’t do anything wrong . . . he’s endured a horrific two years that you’ll hear about,

but he’s endured it, cause he did nothing wrong.”); 8.74 (“And when you first hearing something

like this, you must think it’s true, who would make this up? Why would anybody make this up?

You heard about twenty million reasons why people would make this up.”); Tr. 8.95 (“Does it

make sense that he’s going to call [the Bolshoi medical staff] out like that at a time when he’s

raping a child across the street? I’d suggest that’s unlikely.”); Tr. 8.108 (“He didn’t pay these



                                                 7
people off. He didn’t offer them ten cents and the reason, it’s because he didn’t do anything and

he’s counting on justice.”). As Schneider concedes, his trial was ultimately a credibility contest

between he and the victim, and counsel aggressively sought to undermine the victim’s version of

events.

          Second, the Court also rejects Schneider’s argument counsel was ineffective for conceding,

during his closing, that characterizing the charges against Schneider as “made up, is maybe, too

strong.” Mot. 19 (quoting Tr. 8.106). The Court is not persuaded Schneider met his burden on

either Strickland’s prongs. The Court can envision a number of strategies such a conciliatory

gesture might serve, including ingratiating counsel with the jury (something he sought to do

repeatedly throughout the trial 6)—especially important where, as was true in this case and

Schneider concedes, the case turned on credibility determinations. See Tr. 1.30 (“Ken Schneider

did not assault [RZ], they say he did; he says he didn’t, you’ll have to decide, that’s what this case

is about.”). 7 The Court is also not persuaded that the comment caused Strickland-level prejudice.

As noted above, counsel repeatedly proclaimed Schneider’s innocence and attacked the victim’s

credibility. 8 In light of that strategic decision, counsel’s single off-hand comment which only


6
 See, e.g., Tr. 1.31 (“If you feel like I’m causing – or we’re causing – inevitable delays – hold it
against me and not against Kenneth, that’s the first thing I’d ask.”).
7
  To the extent it is necessary to refer to the victim other than as “the victim,” the Court uses his
initials to protect his identity.
8
  The Court need not reproduce the entire transcript of counsel’s opening and closing arguments
but nevertheless provides the following additional citations as further examples of the degree to
which counsel emphasized Schneider’s innocence and the victim’s lack of credibility. See, e.g.,
Tr. 1.40 (“[RZ] seemed to like it [at Schneider’s apartment]. He never complained to anybody.”);
Tr. 1.41 (“[RZ’s] parents signed authorizations repeatedly for Ken to take [RZ] to the United States
to wherever they went. There was no misunderstanding or mystery about what was occurring and
there was never a complaint from [RZ] or from the parents until July 2008.”); Tr. 1.46 (“What
happened next after they called him in – after [RZ] and his father got called in [to speak to Russian
authorities after the Kommersant article]? Is that [RZ’s] father sent [RZ] with Ken to the United
                                                  8
obliquely touched upon Schneider’s claim of innocence could not have “refuted [his] testimony”

in a way which might have impacted the outcome of the trial. Mot. 19. As a result, Schneider has

also failed to establish prejudice.

       Finally, in further support of Claim II, Schneider cites pieces of counsel’s cross

examination of case agent Emily Arnold. To the extent this aspect of his argument is based on

counsel’s one-time use of the phrase “any relevant time,” the Court is not persuaded relief is

justified. As the Government points out, Arnold never answered the question which included this

modifier, and the Court instructed in its closing charge that counsels’ questions were not

evidence—a rule to which defense counsel alluded in his own closing. See Tr. 8.120 (“Questions

by the lawyers and questions that I might have asked, is not evidence . . . objections by the lawyers

including objections in which the lawyer stated facts, is not evidence.”); see also Tr. 8.74-75 (“But

you shouldn’t decide the case based on whether you think the demand is reasonable or the conduct



States to go to school in Massachusetts in the fall of 2003. Nothing happened, ‘cause nothing
happened.”); Tr. 8.74 (“There’s a special place in hell reserved people who assault children and
I’m sure we all agree that that’s true. But I hope nearby there’s a place for people who make false
allegations, because the people who do count on the goodness of people like you to believe it,
because who would make it up.”); Tr. 8.85 (“Does it make any sense that Kenneth Schneider is
starting a fight with the medical staff at the academy by going over their head to the Ministry of
Health when he’s anally raping one of the students three to four times a week? Does that make any
sense to you?”); Tr. 8.86 (“The fact that the housekeeper never saw anything – I agree with counsel,
she’s the most likely to have seen something. The fact that she never did is a circumstance
indirectly proving another fact and that’s that nothing ever happened.”); Tr. 8.98 (“You don’t think
that if there was any substance to the that accusation, he’d still be in jail in Russia? Palchikov did
an investigation according to the witnesses. There was – as Nikolai [Dokukin] said—a conflict
between Palchikov and [RZ’s] family, it was about whether there was something going on there
and, in fact, nothing happened.”); Tr. 8.103 (“There’s a principle in the law called, falsus in uno,
falsus in omnibus and it comes from the Latin and it means false in one, false in all. . . . [RZ] made
false claims against Susan and Bernard and Marjorie and that’s what this evidence establishes.
Why did he do that? ‘Cause he thought it was in his financial interest to do so. What do you
conclude about people who are willing to make false statements in litigation paperwork –
lawsuits—to get money?”).

                                                  9
of the lawyers is appropriate or not, that’s not appropriate, I’d suggest. What’s appropriate is to

look at the evidence in the courtroom . . . And I’d like to invite you to look at the evidence in this

case, not the emotions, look at the evidence.”). The Court is also persuaded by the Government’s

argument with respect to Strickland’s prejudice prong. Although not all aspects of counsel’s cross

examination were necessarily helpful—particularly those questions about the limitations on

Arnold’s investigation, which could reasonably be construed to support the inference other victims

might have been out there—on the whole, the Court does not find this single line of questioning,

which was part of an extended cross examination, was so damaging as to undermine confidence

in the jury’s unanimous verdict. For these reasons, the Court will deny Schneider’s second claim

for relief.

        Claim III attacks his counsel’s decision to call two witness, a therapist who had attempted

to treat the victim, Christina Bates, and the victim’s attorney in the parallel civil proceedings, E.

William Hevenor. Although the Court questions whether the testimony of these witnesses was

helpful to Schneider’s defense, it will nevertheless deny relief because counsels’ decision to call

these witnesses did not fall below an objective standard of reasonableness.

        Regarding the decision to call Bates, the victim’s therapist, Schneider argues counsel was

ineffective because aspects of her testimony corroborated the victim’s claimed trauma. Schneider

specifically focuses on Bates’s testimony that the victim related to her that a “trigger for him was

when his wife would approach him from behind, maybe, to come up behind him and hug up to

him, that was very bothersome for him.” Tr. 6.37. She testified further this “was the only trigger

he reported to me that I noted was a direct influence or result of his reported molestation.” Id.

Schneider claims this testimony bolstered the Government’s case by corroborating the victim’s

testimony and was based on “ignorance of the sequelae of trauma.” Mot. 26. Schneider also



                                                 10
complains his counsel’s decision to call Bates created the opportunity for the Government to cross

Bates in a way that confirmed the victim suffered many of the classic signs of trauma—inadequate

eye contact, soft voice, flat affect, and a difficult time volunteering information. See Mot. 27-28.

       The Court will not grant Schneider’s request for relief on this claim. On balance, the Court

agrees that Bates’s testimony was likely more harmful to Schneider than it was helpful. 9

Nevertheless, because counsels’ decision to call her in the original instance was reasonable,

Schneider’s claim fails on Strickland’s performance prong. As Schneider states in his Motion,

“[p]resumably, counsel called Ms. Bates to establish that [the victim] would not disclose pertinent

information about the history of abuse, thereby casting doubt on the accusations of sexual

molestation.” Mot. 26. A review of the transcript leaves nothing to presume; it is obvious this was

counsel’s strategy. See, e.g., Tr. 6.35 (“Q. What – if anything – was remarkable about that initial

intake appointment? A. I – I remarked that his wife, Gina had answered most of the questions for

the client”); id. (“Q. Now, over the course of those seven therapy sessions, did you have any

difficulty securing information from [RZ]? A. Yes, I did.”). Risky as this strategy might appear in

hindsight, the trial hinged on the victim’s credibility and it was reasonable for Schneider’s counsel

to attack it by calling the victim’s treating therapist to suggest the victim had not been forthright.

As a result, the Court will deny this aspect of Schneider’s request for relief.

       The Court will also deny Schneider’s request for relief to the extent it is premised on

counsels’ decision to call E. William Hevenor, the victim’s civil counsel. The primary thrusts of

Schneider’s argument are that counsel’s decision to call Hevenor (who his counsel declined to treat

as hostile) prejudiced Schneider by (1) creating the opportunity for Hevenor to express his obvious




9
 The Court will again consider the prejudice wrought Bates’s testimony in connection with
Schneider’s claim for relief based on cumulative prejudice (Claim XIII).
                                                 11
contempt for Schneider and (2) questioning Hevenor in a way which undermined the credibility of

Schneider’s parents, who had testified earlier on his behalf.

       The Court will deny relief on this aspect of Schneider’s claim because he has not satisfied

Strickland’s performance prong. Again, as with Bates’s testimony, Hevenor’s testimony was

probably not as helpful to Schneider as his counsel may have hoped. Indeed, the guilty verdict

suggests counsel’s attempts to use Hevenor’s testimony to establish a motivation for the victim to

fabricate his claims was unsuccessful. However, counsels’ decision to call Hevenor in the service

of this strategy—regardless of whether Hevenor was treated as a hostile witness—was reasonable.

As has been noted throughout, Schneider’s counsel repeatedly framed the matter as a credibility

contest between Schneider and his victim. Hevenor’s testimony regarding the value of the civil

case was clearly germane to Schneider’s counsel’s attempts to show the victim was motivated by

the prospect of a large civil award, and not because Schneider had actually abused him. Similarly,

Hevenor’s testimony as to his involvement in the victim’s mental health treatment, which counsel

suggested was for the purpose of finding a more litigation-friendly provider, was also clearly

related to counsel’s attempts to undermine the victim’s credibility. Ultimately, Schneider’s

complaint is really about Hevenor’s lack of cooperation on the stand, and a series of unresponsive

outbursts in which Hevenor expressed his clear disdain for Schneider. However, by its very nature,

counsel could not have anticipated Hevenor’s indecorous conduct (especially for a member of the

bar), and thus cannot be found ineffective for calling him on this basis. 10

       Schneider also takes issue with a portion of Hevenor’s questioning related to Schneider’s

parents, Marjorie and Bernard, who had previously testified on their son’s behalf. Specifically, he




10
  The Court will revisit the issue of prejudice in connection with Hevenor’s testimony when it
considers Schneider’s claim of cumulative prejudice.
                                                 12
claims his counsel’s attempts to question Hevenor about his investigation into the merits of the

victim’s civil case undermined Marjorie and Bernard’s testimony. Having reviewed the testimony

at issue, it is readily apparent counsel was attempting to probe Hevenor’s factual basis for filing

the civil claims against Marjorie and Bernard, as well as Schneider’s sister, Susan (about whom

counsel had questioned Hevenor immediately beforehand). Doing so was reasonable in light of the

connection between the civil case against Schneider—in which Marjorie, Bernard, and Susan, were

named—and the criminal prosecution. That Hevenor did not provide answers counsel could then

use does not mean his questioning was deficient. Even if Schneider’s claim succeeded on

Strickland’s performance prong, the Court would nevertheless decline to grant relief because

Schneider has failed to establish that, had counsel not asked these questions, the result of the trial

may have been different (i.e., success on the prejudice prong). Despite Schneider’s argument to

the contrary, no reasonable review of the testimony at issue supports his position that counsel’s

questioning “provided powerful corroboration of . . . an uncharged conspiracy involving other

members of [Schneider’s] family.” Mot. 29-30. Schneider’s request for relief on this basis will,

therefore, be denied.

       In Claim IV, Schneider alleges counsel’s deficiency with respect to the “innocent round

trip” exception stated in Mortensen v. United States, 332 U.S 369 (1944) and its application to

Schneider’s charge for violation of 18 U.S.C. § 2423(b). More specifically, Schneider claims

counsel was ineffective for failing to (1) object to the “dominant purpose” instruction, which he

claims improperly split his trip into two parts, Mot. 35; (2) request an instruction on the innocent

round trip exception, which he claims was required to cure the prejudice caused by the “dominant

purpose” instruction’s improper severing of his trip id. 36; and, (3) present “readily available




                                                 13
evidence” in support of the innocent round trip exception, id. 38. None of Schneider’s allegations

warrants relief.

       Each of the three sub-grounds Schneider relies upon would require this Court to extend the

innocent round trip exception from its traditional confines as an exception to a violation of 18

U.S.C. § 2421 (which the Court applied to dismiss one of Schneider’s convictions, post-trial) to a

violation of 18 U.S.C. § 2423(b). This is the third time Schneider has asked a Court to do so

(although the first in this procedural posture), and because it is the third time, the Court need not

repeat the exhaustive treatment the issue received both before this Court and the Third Circuit. See

United States v. Schneider, 817 F. Supp. 2d 586, 599 (E.D. Pa. 2011) (noting “the rationale of

Mortensen does not apply, and it is not improper to focus only on Schneider’s intent in making the

trip from Philadelphia to Russia”), aff’d, 801 F.3d 186, 195 (“Because the trip was part of

Schneider’s calculated plan to manipulate and abuse the victim, the Mortensen exception is

inapplicable.”). It suffices to say Schneider’s counsels’ failure to undertake certain actions based

on law that does not apply cannot serve as the basis for a claim for the ineffective assistance of

counsel. Claim IV will be denied.

        In Claim V, Schneider asserts he is entitled to relief based on counsel’s purported failure

to object to four different instances of prejudicial testimony. Specifically, he claims his counsel

should have objected to (1) the victim’s father’s insinuation that homosexuality equated to

pedophilia; (2) the victim’s mother’s testimony stating she observed the victim making sexual

motions in his sleep; (3) questions suggesting that, because he was not a ballet instructor,

Schneider’s presence at the Bolshoi Academy must have meant he was a pedophile; and, (4)

testimony attempting to show Schneider supplanted the victim’s parents’ authority. Schneider also




                                                 14
complains his counsel failed to refute testimony that Schneider “related” to the victim “in an

inappropriately familiar manner.” Mot. 43. None of these grounds warrant relief.

       First, Schneider argues he is entitled to relief because his counsel interjected, and failed to

intercede in the Government’s attempts to interject, the inference that homosexuality equated with

pedophilia. The Court is not persuaded. The animus from which the false equivalence between

homosexuality and pedophilia stems is obvious—and discrediting—and so counsels’ decision to

allow the victim’s father to express such prejudice, and later confirm it through Tatiana Dokukina,

was reasonable. 11 Moreover, as the Government points out, whatever prejudice may have been

worked was cured by the Court’s instruction to the jury to “decide the facts from the evidence,”

Tr. 8.118, and the Court’s admonishment to the jury that it not to be influenced by “any person’s .

. . sexual orientation,” Tr. 8.119. Schneider’s Strickland claim on this basis, therefore, fails on both

the performance and prejudice prongs.

       Second, Schneider claims his counsel was deficient for failing to object to the victim’s

mother’s testimony that she observed the victim making motions of an “obviously . . . sexual

character” in his sleep. Tr. 2.134. This claim also fails on both the performance and prejudice

prongs. The mother’s observations were obviously relevant to whether Schneider was abusing her

son, and counsels’ decision not to make a meritless objection—which would have drawn more

attention to a damaging piece of testimony—was thus reasonable. The Court also disagrees with

Schneider’s assertion that it would have granted an objection. Under even the most favorable



11
   Schneider’s attempt to cast the Government’s questioning in some nefarious light is at least
partially undercut by the prosecutor’s closing argument, in which she clearly stated that had
Schneider had a significant other of any gender, his claim of innocence might be more viable. See
Tr. 8.61 (“Ask yourselves why would a thirty-four-year-old man about whom you’ve heard no
testimony of a boyfriend, girlfriend, significant other, no testimony that he had children, a single
man, allegedly working long hours, why would he want to spend his only free to bring into his
home a twelve-year-old, a pre-teen, whom he didn’t know?”).
                                                  15
circumstances, an objection would likely have resulted in the Court requiring the Government to

lay a more thorough foundation for the mother’s conclusion, such as by having her describe the

precise motions she observed. Avoiding this unquestionably more damaging possibility by

refraining from objecting was also reasonable. Moreover, Schneider’s claim on Strickland’s

prejudice prong is undercut by the testimony of the victim’s therapist, Christina Bates, who

explained the victim had post-traumatic stress disorder which manifested as a fear of being

approached from behind. Thus, even had the Court done exactly what Schneider claims it would

have done (i.e., grant the objection and bar the mother’s testimony), evidence of the victim’s

response to trauma would have been before the jury.

       Schneider also claims relief is warranted because his counsel failed to object to the

Government’s attempt to establish he was a pedophile by eliciting testimony Schneider (1) was

involved with the Bolshoi, notwithstanding his lack of formal ballet training, and (2) had, in the

eyes of the victim’s mother, supplanted her and her husband’s parental authority. As to his

involvement with the Bolshoi, Schneider offers no specific objection. At best, this ground for relief

is merely a disagreement with the inference the Government asked the jury to make, i.e., he was

involved with the Bolshoi to find and groom victims. His disagreement does not entitle him to

relief. With respect to the mother’s testimony, Schneider is somewhat more specific, positing the

testimony was impermissible under Federal Rule of Evidence 701. But the isolated comment upon

which Schneider relies is out of context. Considered as part of the larger line of questioning to

which it belongs, it is clear the victim’s mother’s testimony is rationally based on her perception,

helpful to understanding her testimony, and not based on any specialized knowledge within the

scope of Rule 702. This ground for relief will be denied.




                                                 16
          The final aspect of this portion of Schneider’s motion faults counsel for failing to rebut the

Government’s attempt to demonstrate Schneider and the victim conversed in an inappropriate

manner by using the Russian language’s familiar forms of address. The Court need not address

whether Schneider has met Strickland’s performance prong because Schneider has not made a

compelling case on the prejudice prong. At best, the use of the familiar form was a piece of

exceptionally weak circumstantial evidence supporting the Government’s case. No reasonable

review of the trial transcript supports the conclusion that, had counsel drawn more attention to the

issue by presenting the testimony of Schneider’s translator, there is a reasonable probability the

outcome might have been different. As a result, the Court finds Schneider has failed to establish

the prejudice prong of the Strickland analysis and will deny relief on this basis.

          In Claim VI, Schneider claims he is entitled to relief because the Government violated his

due process rights during its cross-examination of SG, 12 a Moldovan boy called as a defense

witness. 13 Schneider alleges the Government knowingly prompted SG to lie on cross examination

about aspects of Schneider’s sponsorship of SG’s trip to New Orleans, Louisiana, and thereby

violated Schneider’s due process rights under Napue v. Illinois, 360 U.S 264, 269 (1959). The

Government opposes relief on this claim on the grounds SG’s testimony was only “arguably”

inconsistent with the statements SG, his sister, SaG, and mother, RG, provided during the

investigation, and was consistent with a written statement RG provided on the eve of trial (which




12
     The Court uses pseudonyms to protect the identities of the G family.
13
  The decision to call SG as a witness is, itself, an alleged basis for relief discussed in greater
detail below.


                                                   17
Schneider claims was never produced). The Court will deny relief on the merits because Schneider

has produced no evidence to support the serious accusation he levels at the Government. 14

        Because Schneider’s claims involve allegations of perjury vis-à-vis SG’s testimony

concerning Schneider’s purported hostility to SaG’s presence during the New Orleans trip,

including by initially refusing to pay for her tickets, the Court’s analysis begins with an in-depth

review of the written statements and trial testimony. On July 23, 2009, Special Agents Emily

Arnold and Glenn Spindel conducted an interview of SG (then 13 years old), his sister, SaG (then

23 years old), and their mother, RG. See Opp’n Ex. A at 3. On August 4, 2009, Special Agent

Arnold prepared a Report of Investigation (the Report) summarizing the information provided by

the interviewees. See id. at 1. Although the Report refers to each of the interviewees, the Report

does not consistently identify which statements are attributable to which of the three interviewees.

In a portion attributable to RG, SG’s mother, RG recounts Schneider as asking whether SG “could

attend summer school and perform in a concert in the United States.” Opp’n Ex. A at 3. According

to the Report, “[RG] stated that she agreed to let [SG] travel to the United States if his sister, [SaG],

accompanied him.” Id. Crucially, the Report explains further:

        Schneider told the [Gs] to purchase the airplane tickets in Moldova, and that he
        would reimburse them. The [Gs] purchased the tickets for [SG] and [SaG] to travel
        to New Orleans. Schneider wrote a check to [SG] for the amount of the airplane
        tickets at some point during their stay in New Orleans.




14
   The Government suggests this claim is procedurally barred because Schneider’s counsel failed
to object at trial or on direct appeal. To that end, they cite United States v. Frady, 456 U.S. 152,
167-68, which held that, “to obtain collateral relief based on trial errors to which no
contemporaneous objection was made, a convicted defendant must show both (1) ‘cause’ excusing
his double procedural default, and (2) ‘actual prejudice’ resulting from the errors of which he
complains.” Because the Court finds this ground fails on its merits, the Court will not address the
default issue.
                                                   18
Id. The Report also includes five paragraphs, which appear to reflect statements given by SG. Id.

at 5-6. Although the statements describe the circumstances of his, his sister’s, and Schneider’s time

in New Orleans (i.e., the things he did while there), they do not reference the crucial issues of who

paid for the trip and whether Schneider was at all hostile to SaG’s presence. Id.

       Finally, the Report includes statements which appear to be given by SaG, who, as noted, is

SG’s older sister and accompanied him on the trip to New Orleans. SaG recounted she first met

Schneider after Schneider awarded SG a scholarship. During their correspondence, Schneider

offered to arrange a trip to the United States for SG. “When it was planned for [SaG] to attend to

supervise [SG],” the Report states, “Schneider stated that it would be easier for [SaG] to obtain a

visa if she was listed as a ‘Regional Coordinator’ of the Apogee Foundation.” 15 Id. at 7. Of the

issue of payment, SaG recounted,

       When Schneider reimbursed [SG] with a check for the costs of the airline tickets to
       the United States, the [Gs] had a large amount of trouble cashing the check. Finally,
       family friends in Atlanta that the [Gs] visited before returning to Maldova helped
       them cash the check.

Id.

       Three days before the beginning of the trial in this matter, on September 17, 2010, RG gave

a second statement to Special Agent Michael C. Ruibal. See Opp’n Ex. B at 1. The individuals

present for this interview were RG, Special Agent Ruibal, Assistant United States Attorney

Michelle Morgan, and a translator, Lee Roth. Id. In this statement, RG stated:

       Kenneth Schneider initially suggested [SG] travel alone with Schneider on a trip to
       New Orleans, Louisiana, in 2008. Schneider was strongly opposed to [SG’s] sister,
       [SaG], accompanying him on this trip to New Orleans. Schneider claimed the
       Apogee Foundation did not have enough money to pay for [SaG] and [SG]. [RG]
       initially paid for both of her children’s round trip tickets and was later reimbursed
       by Apogee for [SG’s] airfare.


15
  The Apogee Foundation is Schneider’s purported charitable foundation for children gifted in
the fine arts.
                                                 19
Id. Without any supporting evidence, the Government contends this statement was produced to

Schneider’s counsel mid-trial, a claim which Schneider disputes.

       On September 27, 2010, ten days after RG’s second statement and on the fifth day of trial,

Schneider’s counsel called SG to the stand. On direct, Schneider’s counsel elicited from SG

information concerning the New Orleans trip. See Tr. 5.155 (“Q. Did there come a time when you

took a trip to America to perform? A. Yes.”); id. 5.156 (“Q. Where did you go in America to

perform? A. New Orleans.”). Counsel specifically asked SG about who paid for the trip and

whether his sister, SaG, accompanied him:

       Q. Who paid the expenses for you to go New Orleans and participate in the training
          program two summers ago?
       A. Mr. Ken.
       Q. Did – Did your sister go with you?
       A. Yes.

Id. 5.157. Having had the door opened to details about the New Orleans trip, the Government

proceeded to ask SG about it on cross:

       Q. Did you know that your mom didn’t want you to go by yourself to the United States?
       A. Yes.
       Q. Did you know that the defendant refused to pay for your sister to come with you to the
           United States?
       A. Yes.
       Q. And ultimately, did you know that your mom had to pay for your sister to come with
          you to the United States?
       A. Yes.

Id. 5.160. After the Government concluded, Schneider’s counsel declined to conduct any re-direct

examination. See id. 5.161-62.

       Based on the above, Schneider claims his due process rights were violated, and his counsel

was ineffective for failing to correct the errors on re-direct. Specifically, he claims (1) the

Government knowingly elicited false testimony by suggesting, via leading questions, that



                                               20
Schneider actively opposed SaG’s trip to New Orleans, despite the fact the Report indicates

Schneider worked to actively facilitate her joining the trip; and, (2) counsel was ineffective for

failing to correct the false record created by the Government. In response, the Government claims

it did not elicit false testimony from SG because his testimony was consistent with RG’s second

statement and aspects of her first statement.

       In Napue v. Illinois, the Supreme Court held that the government violates a defendant’s

due process right by knowingly presenting or failing to correct false testimony in a criminal

proceeding. See 360 U.S. at 269. In this Circuit, a Napue violation is established where a § 2255

movant shows: “(1) [the government’s witness] committed perjury; (2) the government knew or

should have known of his perjury; (3) the testimony went uncorrected; and (4) there is any

reasonable likelihood that the false testimony could have affected the verdict.” United States v.

John-Baptiste, 747 F.3d 186, 210 (3d Cir. 2014) (alterations in original and quoting Lambert v.

Blackwell, 387 F.3d 210, 242 (3d Cir. 2004)). “A witness commits perjury if he or she ‘gives false

testimony concerning a material matter with the willful intent to provide false testimony, rather

than as a result of confusion, mistake, or faulty memory.’” United States v. Hoffecker, 530 F.3d

137, 183 (3d Cir. 2008) (quoting United States v. Dunnigan, 507 U.S. 87, 94 (1993)). 16




16
   It is not clear, and the parties have not addressed, how the Napue standard as interpreted in John-
Baptiste, Hoffecker, and Lambert squares with the Third Circuit’s discussion in United States v.
Harris, 498 F.2d 1164, 1169 (3d Cir. 1974), where the Third Circuit noted, “We do not believe,
however, that the prosecution’s duty to disclose false testimony by one of its witnesses is to be
narrowly and technically limited to those situations where the prosecutor knows that the witness
is guilty of the crime of perjury.” See also Prosdocimo v. Sec’y, Pa. Dep’t of Corr., 458 F. App’x
141, 147 n.7 (3d Cir. 2012) (noting that it might be “nonsensical” to require a defendant to establish
perjury “in at least some factual circumstances”). Nevertheless, Schneider does not challenge the
formulation of his obligations, and so the Court need not address the issue.


                                                 21
       Although Schneider has satisfied at least some of the elements for Napue relief, he has

failed to establish SG committed perjury and thus is not entitled to relief. In the absence of such

evidence—which Schneider has not described, much less proffered—there is simply no basis in

the record to conclude SG’s testimony, as inconsistent as it might have been with what others are

reported to have said, was falsely made with “willful intent.” Id. at 183. 17 As the Third Circuit held

in Lambert, inconsistencies alone are insufficient to establish perjury for purposes of Napue relief.

See 387 F.3d at 249 (“Discrepancy is not enough to prove perjury. There are many reasons

testimony may be inconsistent; perjury is only one possible reason.”); see also Boyd v. United

States, Case No. 13-2587, 2016 WL 8692850, at *3 (D.N.J. Apr. 8, 2016) (denying relief for an

ineffective assistance of counsel claim predicated on counsel’s failure to move to dismiss the

indictment because a witness purportedly offered perjured testimony at trial because “all

[petitioner] offers as evidence of perjury are conflicting testimonies from different witnesses”).




17
   Schneider attaches an affidavit from SG to his motion in which SG recants several material
aspects of his trial testimony. See Mot. A.20 (noting “there is no way that Ken made my mother
pay for my sister’s trip or did anything to prevent my sister from joining us on that trip. These are
things that I have no doubt about.”). SG’s revelations aside, the pertinent question is whether SG
testified falsely with willful intent, and, on that front, the affidavit is unavailing. At best, it
describes SG and RG’s poor treatment by the Government, see A.19 (“The whole experience [of
questioning by the Government and waiting to be called to testify] was very stressful and
unpleasant for me.”)—but even then, SG does not attest that he intentionally gave the false trial
testimony to please the Government or to speed up his return to Moldova, id. (“When I took the
stand I felt like I was in a trance, beaten up and ready to go home.”). Rather, he primarily expresses
his regret that his statements were “taken completely the wrong way.” A.20; see also A.19-20
(“The people in the courtroom directed questions to me in a way that made me have to answer in
a certain way. They took my answer out of context.”); A.20 (“I have felt guilty for years about my
testimony being interpreted the wrong way.”); id. (noting the Government “got it all wrong. But
they got it all right for them. They wanted to twist what I was saying to get Ken convicted.”).
Accordingly, the affidavit does not support this aspect of Schneider’s claim for Napue relief.


                                                  22
Based on this absence of evidence, the Court finds Schneider has failed to establish his right to

relief under Napue and this ground for relief will therefore be denied. 18

       In Claim VII, Schneider claims counsel was ineffective for calling SG as a witness without

having interviewed him prior to his testimony. In support of his position, Schneider attaches

affidavits from SG and SaG in which they outline the favorable testimony they might have

provided. See A18-A23. The Government only obliquely responds, opposing relief on the basis

that counsels’ decision to call SG was a reasonable trial strategy. Opp’n 22. The Court denies relief

on other grounds.

       Ineffectiveness claims based on counsel’s failure to investigate, like this one, call for a

sliding scale approach to the reasonableness of counsel’s conduct under Strickland’s first prong.

At one end are “strategic choices made after thorough investigation of law and facts relevant to

plausible options,” which are “virtually unchallengeable.” United States v. Gray, 878 F.2d 702,

710 (3d Cir. 1989) (quoting Strickland, 466 U.S. at 690)). At the other extreme are those cases in

which there is a “complete failure to investigate,” in which case, a Sixth Amendment violation is

“generally clear.” Id. at 711. Somewhere in the middle lie “strategic choices made after less than

complete investigation,” which are protected from second-guessing “precisely to the extent that

reasonable professional judgments support the limitations on investigation.” Id. (quoting

Strickland, 466 U.S. at 690-91); see also Berryman v. Morton, 100 F.3d 1089, 1101 (3d Cir. 1996)



18
   In his Reply, Schneider claims the Government failed to produce RG’s second statement at trial
and only learned of the statement’s existence after the Government attached it to its Opposition to
his § 2255 motion. He insinuates that this failure violated his rights, presumably under Brady v.
Maryland, 373 U.S. 83, 87 (1964) and Giglio v. United States, 405 U.S. 150, 154 (1972). He does
not, however, develop the argument beyond averring the “the government is obliged to prove at a
hearing that [RG’s statement] was shared.” Reply 23. His failure to develop this claim is fatal to
it. See Sepulveda v. United States, 69 F. Supp. 2d 633, 639-40 (D.N.J. 1999) (noting “[i]t is well
settled that conclusory allegations are insufficient to entitle a petitioner to relief under §2255” and
collecting cases).
                                                  23
(“An attorney need not fully investigate every potential avenue if he or she has reasonable grounds

for not doing so.”). This sliding scale of deference notwithstanding, a movant must still establish

prejudice. See United States v. Travillion, 759 F.3d 281, 293 n. 23 (3d Cir. 2014) (finding counsel’s

failure to investigate was a “per se deficiency” but noting the deficiency was “not dispositive,”

having found the movant “was not prejudiced by the actions of trial counsel.”).

       Initially, the Court must consider the level of deference to apply to counsels’ conduct. On

one hand, Schneider insinuates the Court should find counsels’ conduct was per se deficient

because counsel never interviewed SG, despite the witness’s week-long presence in Philadelphia.

See Mot. 57 (“Not having spoken with SG, trial counsel was not in a position to know what

influenced SG, nor how he might express his perceptions of experiences with Petitioner. Thus,

when trial counsel called SG, trial counsel was shooting blindly, and paid dearly.”). On the other,

the Government’s argument suggests that, because counsels’ decision to call SG accords with

counsels’ strategy, it is, in Strickland parlance, virtually unchallengeable. See Opp’n 22 (noting

SG’s “testimony was part of trial counsel’s strategy and cannot be second-guessed”).

       Having reviewed the pertinent records, the Court finds neither parties’ position to be

supported. Counsel had clearly done some amount of research into SG’s potential testimony—

after all, his questioning does track aspects of SG’s statements in the Report. Thus, there is no

basis to support the conclusion counsel completely failed to investigate how SG might testify and

find a “per se” deficiency. See Travillion, 759 F.3d at 293 n. 23. On the other hand, the

Government’s argument that counsel’s questioning of SG is outside the bounds of Strickland

review because it fit within his purported strategy presumes that counsel conducted a thorough

investigation of SG’s potential testimony—which is the very presumption Schneider challenges.

Schneider’s counsel was by no means obligated to conduct a comprehensive background check



                                                 24
into SG and his family, but the end point of counsel’s investigation, where it appears to have been

less than exhaustive, is subject to review. See Berryman, 100 F.3d at 1101 (“An attorney need not

fully investigate every potential avenue if he or she has reasonable grounds for not doing so.”).

Thus, the Court can neither summarily conclude counsels’ conduct fell below an objective standard

of reasonableness, nor summarily deny relief because counsel’s conduct was objectively

reasonable.

       The Court finds the appropriate inquiry is whether it was reasonable for counsel to have

called SG having only reviewed the Report, without having interviewed him or reviewed the email

written by the International Center for Women Rights Protection and Promotion attached to it, 19

see Opp’n Ex. A at 12-14. 20 In other words, the question is, was counsel obligated to do more than

read the Report before calling SG? To answer this question, the Court must consider all the

circumstances from counsel’s perspective and apply the requisite “heavy measure” of deference.

See Strickland, 466 U.S. at 691 (“In any ineffectiveness case, a particular decision not to

investigate must be directly assessed for reasonableness in all the circumstances, applying a heavy

measure of deference to counsel’s judgment.”); see also Rompilla v. Beard, 545 U.S 374, 381

(2005) (noting, when “judging the defense’s investigation . . . hindsight is discounted by pegging

adequacy to counsel’s perspective at the investigative decisions are made.” (internal quotation

marks omitted)).

       The Court concludes counsels’ decision to call SG having only the Report as a guide to

SG’s putative testimony was reasonable under the circumstances. Nothing in the Report,


19
  This document appears to be an email appended to the Report, but lacks any indication as to
when it was sent or by whom.
20
  Because Schneider asserts that RG’s second statement was never produced, the Court does not
consider it in the mix of information counsel may have discovered had he conducted a more
thorough investigation.
                                                25
considered in isolation, would have compelled further investigation. At worst, SG’s statement as

recorded in the Report suggests he thought Schneider’s touching was “unnecessary.” See Opp’n

Ex. A at 6. However, conspicuously absent from the Report is any mention by SG of any sexual—

or inappropriate—contact, a fact Schneider’s counsel brought out on direct examination. See Tr.

5.158:24-25 (“Q. Did Kenneth Schneider ever do anything improper with you? A. No.”). Thus, it

was reasonable for counsel to call SG to get that fact into the record.

          The reasonableness of counsels’ decision is further underscored when considered against

the backdrop of the events unfolding out of court at that time. SG was called by the defense at the

end of the fifth day of trial. At this point, SG and RG had been brought to the United States from

Moldova by the Government, housed in a hotel for days at Government expense, questioned by

Government lawyers and agents, and then dismissed. See Tr. 8.82:8-16. 21 Under those

circumstances, it would have been reasonable for counsel to conclude that neither SG nor RG were

prepared to provide testimony helpful to the prosecution. Of course (as this case shows), what is

unhelpful to the government is not ispo facto helpful for the defense. Nonetheless, considering the

context in tandem with the Report, and the “heavy measure” of deference the Court must give to

counsels’ decision, the Court finds Schneider has failed to satisfy his obligation under Strickland’s

performance prong and will deny relief. See Yarborough v. Gentry, 540 U.S. 1, 6 (2003) (“The



21
     Specifically, counsel argued:

          And what you heard is that the Government brought here and stashed him in a hotel
          with his mother for two weeks and then, send him home without telling anybody.
          We called and he was on his way to the airport, I had him brought back. The fact
          that the Government sent him home without calling is a fact – it’s a piece of what
          I’ll call circumstantial evidence—it’s a circumstance that indirectly suggests
          something.

Tr. 8.82:8-16.

                                                 26
Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with the

benefit of hindsight.”). 22

        In Claim VIII, Schneider asserts the ineffective assistance of counsel in connection with

the testimony of his housekeeper, Ludmilla Ivanovna Kozyreva. 23 Specifically, he asserts counsel

was ineffective for (1) allowing evidence relating to alleged sexual conduct in Schneider’s first

apartment in Moscow, see Mot. 67; (2) failing to “properly” interview Kozyreva, see Mot. 69;24

and, (3) failing to object to the setting of Kozyreva’s testimony as a structural violation of the

constitution, see Mot. 70. 25 The Court will reject each of these arguments in turn.

        First, the Court does not find counsel was constitutionally ineffective for “allowing any

evidence relating to alleged illicit sexual conduct that occurred in the first apartment.” Mot. 67.

This claim flows from Schneider’s misinterpretation of the Court’s September 3, 2010, evidentiary

ruling limiting the Government’s ability to introduce “testimonial evidence” of Schneider’s sexual



22
  The Court will revisit the issue of the prejudice caused by SG’s testimony in the context of
Claim XIII, in which Schneider seeks relief based on the cumulative prejudice caused by counsels’
purported errors.
23
   Kozyreva’s name has been spelled in various ways. The Court takes its spelling of her name
from the transcript of her video deposition.
24
   Part of this claim rests upon counsel’s purported failure to interview Kozyreva’s daughter, Olga
Kozyreva, who, because of a physical disability, lived with Kozyreva during the relevant time
period. The claim is meritless. Even assuming that counsel’s performance fell below an objective
standard of reasonableness when he failed to interview Olga (which is not clear), Schneider cannot
establish prejudice because the contents of her late-discovered testimony would have been largely
duplicative of the testimony of her mother and others. See Jones v. United States, No. 12-4673,
2014 WL 2114995, at *4 (D.N.J. May 20, 2014) (noting that a petitioner failed to establish
prejudice where additional testimony “would have been superfluous and cumulative” and
collecting cases for that proposition).
25
   The Government opposes relief on any of these bases, arguing that the questions surrounding
the goings-on in the first apartment complied with the Court’s evidentiary rulings and that
Schneider’s constitutional challenge to the setting of Kozyreva’s deposition is meritless in light of
his own attempt to a witness on his behalf deposed in a similar setting.
                                                 27
misconduct “if such misconduct occurred during the period between August 22, 2000 and

November 22, 2001.” See Mem. & Order, Sept. 3, 2010, ECF No. 95. The same Order also

permitted the Government to introduce “evidence regarding the formation of the relationship

between Schneider and the victim . . . outside the period from August 22, 2000 to November 22,

2001.” Id. In his Motion, Schneider claims his counsel was ineffective for allowing Kozyreva to

testify that bed linens were found on only one bed in the first apartment Schneider shared with the

victim, which the pair vacated in June, 2000. Presumably, this testimony supported the inference

that Schneider and the victim shared a bed, which, in turn, supported the inference that Schneider

was sexually abusing the victim.

       Schneider’s claim rests on the faulty premise the September 23, 2010, Order would have

prohibited Kozyreva’s testimony about the bedding. However, having reviewed the record

surrounding the Order, which included the specific statements giving rise to the Order, see Gov’t’s

Response to Court’s Order of Aug. 19, 2019, Aug. 24, 2010, ECF No. 91, it is clear the “testimonial

evidence” to which the Court’s Order refers is the victim’s graphic recounting to the FBI of the

manner and method of Schneider’s sexual abuse. After conducting the requisite balancing, the

Court concluded that, although the descriptions were clearly probative, the statements’ graphic

details risked unfair prejudice. The Court thus limited the admissibility to statements describing

the abuse during a certain time period. See Mem. & Order, Sept. 3, 2010, ECF No. 95. It is not at

all clear, and Schneider has not explained, how the Court’s narrow ruling could have been

construed to prohibit Kozyreva’s testimony concerning the bedding. And, because counsel cannot

be ineffective for failing to raise an otherwise meritless objection, no relief is due. See Werts v.




                                                28
Vaughn, 228 F.3d 178, 203 (3d Cir. 2000) (noting “counsel cannot be deemed ineffective for

failing to raise a meritless claim.”). 26

        Second, Schneider claims counsel was ineffective for failing to adequately interview

Kozyreva. The thrust of Schneider’s claim appears to be that, had counsel conducted a “proper”

interview of Kozyreva, he would have discovered certain “relevant and extremely helpful”

information, which is contained in an affidavit signed by Kozyreva and attached to his Motion.

Mot. 68; see also A25-28. Relief will be denied because this claim engenders the sort of hindsight

bias that Strickland and its progeny unambiguously proscribe. See Yarborough, 540 U.S. at 6 (“The

Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with the

benefit of hindsight.”).

        The evidence in the record reflects that Schneider’s representatives—including his

American and Russian counsel, a translator, and Tatiana Dokukina—met with Kozyreva on

several occasions prior to her testimony. See Tr. (LK) 39:22-40:7 (confirming American and

Russian counsel, and a translator, visited Kozyreva at her apartment, and that Russian counsel had,

on at least one prior occasion, also interviewed her); see also id. 36:4-7 (“Q. And Tatiana

[Dokukina] did, in fact, come to visit you? A. Well, she probably lives here in Moscow. Yes, she

came.” (emphasis added)). It is not clear—and Schneider has not explained—how the answers

Kozyreva gave in the first three meetings (one with Dokokina, one with Russian counsel, and one

with both Russian and American counsel) justified a fourth, see Berryman, 100 F.3d at 1101 (“An

attorney need not fully investigate every potential avenue if he or she has reasonable grounds for

not doing so.”), and the Court will not second-guess the specific questions counsel asked of




26
  The Court denies relief on the Strickland performance prong but would also deny relief because
Schneider has not met his burden under Strickland’s prejudice prong.
                                                29
Kozyreva, see Strickland, 466 U.S. 689 (“It is all too tempting for a defendant to second-guess

counsel’s assistance after conviction or adverse sentence, and it is all too easy for a court,

examining counsel’s defense after is has proved unsuccessful, to conclude that particular act or

omission of counsel was unreasonable.”). As a result, this aspect of Schneider’s motion will be

denied.

          Third, Schneider claims trial counsel was constitutionally ineffective for “failing to move

to strike the Kozyreva testimony as a structural violation of the United States Constitution” and

appellate counsel was ineffective for failing to raise the issue on direct appeal (to whatever extent

it had been preserved). 27 Mot. 70-71. Schneider has not supported his assertion with authority

supporting his position and his claim will be denied. While it is true that both Kozyreva and her

daughter’s affidavits suggest a fear of Russian law enforcement, Schneider was obligated to cite

relevant authority—or make an argument for the extension of extant relevant authority, if none

could be found—that such a fear constitutes a structural error resulting in a violation of his

constitutional rights. See Sepulveda v, 69 F. Supp. 2d at 639-40 (noting “[i]t is well settled that

conclusory allegations are insufficient to entitle a petitioner to relief under §2255” and collecting

cases). He failed to do so. As a result, the Court will deny relief because counsel cannot be

constitutionally ineffective for failing to make an objection or assert a basis on appeal which lacks

any basis in law. See Werts, 228 F.3d at 203 (noting “counsel cannot be deemed ineffective for

failing to raise a meritless claim.”).

          In Claim IX, Schneider asserts counsel was ineffective for failing to arrange the testimony

of Tatiana Ponomorova, a Russian citizen who tutored Schneider in the Russian language and

occasionally provided translation services to him in the course of his business. Schneider claims


27
     Structural errors are discussed in greater detail below.
                                                   30
Ponomorova would have testified to his efforts to secure housing for the victim outside his own

apartment—thus negating the government’s theory that “a man in his early thirties who insists that

a twelve-year-old boy live alone with him is just the type of man who would molest such a boy.”

Mot. 72. The government opposes relief on the basis Schneider cannot show prejudice. The Court

agrees with the government.

       At issue here is whether counsel’s failure to secure Ponomorova’s testimony about

Schneider’s alleged request that she house the victim and his inquiry into her awareness of possible

alternative placements when she said that she could not house the boy, was so deficient that, but

for counsel’s failure, “there is a reasonable probability . . . the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. The Court concludes counsels’ failure does not create

such a probability. As the Government points out, Schneider himself testified as to his efforts to

secure alternative housing for the victim. See Tr. 7.112:10-14 (“Q. What steps did you take to find

housing for [RZ] in that neighborhood? A. I contacted everyone I knew in the neighborhood to see

whether they could host him or who knew someone who could, for example.”). When asked

whether he could recalled any “specific conversations,” Schneider testified as having specifically

asked Ponomorova and the housekeeper, Kozyrema, whether either of them could house the boy.

See Tr. 7.112:15-22. 28

       The issue was also presented earlier in the trial through the testimony of Tatiana Dokukina.

During her cross-examination, counsel broached the subject of Schneider’s attempts to secure

alternate housing. In response to counsel’s questions, Dokukina confirmed (1) she had had



28
  Schneider testified: “Well, I asked my Russian teacher immediately, ‘cause I was seeing her
regularly and she lived in the area. I also asked my housekeeper whether my housekeeper could
put him up in – in her apartment.” Tr. 1.112:19-22.



                                                  31
conversations about the victim’s housing with Schneider, see Tr. 4.63:21-25; (2) she was aware

the Bolshoi’s administrators had, at least according to the victim’s parents, forbidden him from

living in the dormitory, see Tr. 4.65:7-11; and (3) her belief there were two options for the victim’s

living situation: “for him to live separately and hire some kind of a governess” and “to put [the

victim] at Ken’s and then his housekeeper would be taking care of him,” Tr. 4.65:13-19. Although

this testimony is, perhaps, not as affirmatively supportive of Schneider’s version of events as the

Government suggests, Dokukina’s answers clearly support the inference Schneider’s counsel

asked the jury to make—that Schneider did not engineer the victim’s living situation such that the

victim had no choice but to reside with Schneider. See Tr. 8.101 (“Counsel keeps saying and

witnesses have been encouraged to say that [RZ] went back to the dormitory and then, Ken got

him out of the dormitory and took him in to his apartment. That’s not true. How do you know it’s

not true? There’s no order readmitting him to the dormitory.”).

       Because the justification for Schneider’s housing the victim was properly raised by

Schneider himself, discussed by Tatiana Dokukina during her cross-examination by Schneider’s

counsel, and at least indirectly referred to by counsel during his closing, it is not clear what more

Ponomorova’s putative testimony would have added to the mix. See Hess v. Mazurkiewicz, 135

F.3d 905, 909 (3d Cir. 1998) (noting § 2254 petitioner failed to establish Strickland prejudice based

on counsel’s failure to call additional alibi witnesses where the alibi defense was presented by

witnesses who testified). Accordingly, Schneider has failed to establish the missing testimony

undermined confidence in the outcome of his trial. See Strickland, 466 U.S. at 694. Relief will be

denied on this ground.




                                                 32
       Claim X stems from the victim’s purported perjury and trial and appellate counsels’

purported failure to accurately present it to this Court and the Third Circuit. 29 Specifically,

Schneider asserts a series of notes prepared by the victim’s therapist reveal the victim’s fear he

committed perjury during the criminal trial. On this basis, Schneider moved for a new trial pursuant

to Federal Rule of Criminal Procedure 33(a). The Court denied the motion without an evidentiary

hearing and the Third Circuit subsequently affirmed. See Order, Feb. 15, 2013, ECF No. 262; see

also Schneider, 801 F.3d at 203-04. Now, in Claim X of the instant motion, Schneider asserts his

trial and appellate counsel were ineffective in presenting the issue before both tribunals by failing

to accurately reconstruct the timeline surrounding the notes. If counsel had been effective,

Schneider alleges, they would have shown the recantation to which the victim alluded could only

have referred to his criminal testimony, and thus would likely have obtained at least an evidentiary

hearing on the treatment notes, if not, ultimately, a new trial.

       Schneider has not shown a right to relief. It is not clear, and Schneider has failed to identify

with any precision, what aspects of counsels’ presentation to this Court or the Third Circuit were

deficient. Schneider cites no specific portion of trial or appellate counsels’ briefing, or the

transcript of the argument before this Court or the Third Circuit, and the Court is not obligated to

mine the voluminous record on his behalf. Thus, Schneider has failed to establish that counsels’



29
   A federal criminal defendant has the right to the effective assistance of appellate counsel as a
matter of due process under the Fifth Amendment. See United States v. Cross, 308 F.3d 308, 315
n. 11 (3d Cir. 2002) (noting “the Fifth Amendment’s Due Process Clause guarantees federal-court
defendants” a “right to effective assistance of appellate counsel”). The source of the right
notwithstanding, the standard for evaluating appellate counsel’s conduct is the one set in
Strickland, which discussed the right to counsel under the Sixth Amendment. See Smith v. Robbins,
528 U.S. 259, 285-286 (2000) (noting “the proper standard for evaluating [petitioner’s] claim that
appellate counsel was ineffective . . . is that enunciated in Strickland v. Washington, 466 U.S. 668
(1984)); see also Cross, 308 F.3d 315 n. 12 (“Although Strickland relied on the Sixth Amendment,
which does not apply to appellate proceedings, it is well-settled that its framework governs claims
of ineffective assistance of appellate counsel.” (internal quotation marks and citations omitted)).
                                                  33
conduct fell below an objective standard of reasonableness. See United States v. Thomas, 221 F.3d

430, 437 (3d Cir. 2000) (noting “vague and conclusory allegations contained in a § 2255 petition

may be disposed of without further investigation by the District Court”); see also Cross, 308 F.3d

at 315 (noting a § 2255 movant must show appellate counsel’s representation fell below

Strickland’s “objective standard of reasonableness” to obtain relief).

       More problematic, the Court is not persuaded Schneider can show prejudice with respect

to counsels’ performance, i.e., that either this Court would have granted his motion for a new trial

or the Third Circuit reversed this Court’s denial of his motion for a new trial, had counsel

performed in the way Schneider claims they should have. 30 The Court rejects Schneider’s

argument for two reasons. First, he has not accounted for the portion of the treatment note which

expressly situates the victim’s fear of a perjury prosecution in the context of his civil case against

the Schneiders. See A.36 (noting “client explained that his atty has advised that if he admits to

lying under oath in the civil case he faces up to 10 years in prison.” (emphasis supplied)). And

second, having considered more than the out-of-context sentence from which Schneider now

extrapolates, the Court sees no reason to disturb its—and the Third Circuit’s—earlier conclusions

that the notes are inculpatory. 31 See Schneider, 801 F.3d 203-204 (noting “the psychologists notes

are also strongly corroborative of the victim’s testimony at trial.”); United States v. Schneider, No.

10-29, 2013 WL 592148, at *4 (E.D. Pa. Feb. 15, 2013) (noting “the [psychologist’s] notes make



30
  To show prejudice for an ineffective advice of appellate counsel claim, a movant must show that
there is a reasonable probability “that his appeal would have prevailed had counsel’s performance
satisfied constitutional requirements.” Cross, 308 F.3d at 315 (citing Strickland, 466 U.S. at 694-
95); see also United States v. Mannino, 212 F.3d 835, 844 (3d Cir. 2000) (“The test for prejudice
under Strickland is not whether petitioners would likely prevail upon remand, but whether we
would have likely reversed and ordered a remand had the issue been raised on direct appeal.”).
31
  The psychologist reports the victim describing his “abuser,” i.e., Schneider, as taking “care of
his needs financially and emotionally and professionally.” A36.
                                                 34
clear that [the victim’s] reports of Schneider’s sexual abuse remain consistent and uncontradicted”

and the “only materiality the notes have weights in favor of Schneider’s guilt”). As a result, the

Court will deny this claim on Strickland’s performance and prejudice prongs.

       In Claim XI, Schneider asserts counsel was ineffective in connection with certain evidence

located abroad. Specifically, Schneider claims counsel was ineffective for failing to move to

dismiss the indictment on the basis of a structural error after it became clear the defense would

have to proceed without the testimony of Yuri Palchikov, the Bolshoi Academy’s former vice-

rector, and the victim’s medical records from Bolshoi doctors created during the period of the

alleged abuse. The Court will deny relief because its inability to secure Palchikov’s testimony or

the victim’s records was not a structural error, thus a motion by defense counsel suggesting the

contrary would have been meritless, and the failure to make a meritless motion cannot serve as the

basis for § 2255 relief.

       There are two types of constitutional errors for which relief may be granted: “‘trial errors,’

which are subject to constitutional harmless error analysis, and ‘structural defects,’ which require

automatic reversal or vacatur.” Palmer v. Hendricks, 592 F.3d 386, 397 (quoting United States v.

Stevens, 223 F.3d 239, 244 (3d Cir. 2000)). “Structural defects are ‘defects in the constitution of

the trial mechanism’ that affect ‘the framework within which the trial proceeds,’ with such a

resulting impairment in the trial’s function of determining guilt or innocence that ‘no criminal

punishment may be regarded as fundamentally fair.’” United States v. Vazquez, 271 F.3d 93, 103

(3d Cir. 2001) (quoting Arizona v. v. Fulminante, 499 U.S. 279, 309-10 (1991) (opinion of

Rehnquist, C.J.)). The Supreme Court has recognized structural errors “only in a very limited class

of cases.” Johnson v. United States, 520 U.S. 461, 468-69 (1997) (collecting cases). The list

“includes complete denial of counsel, biased judges, racial discrimination in selection of grand



                                                35
jury, denial of self-representation at trial, denial of public trial, and a seriously defective reasonable

doubt instruction.” Palmer, 223 F.3d at 397 (quoting Stevens, 223 F.3d at 244)).

        Schneider claims the Court’s inability to compel Palchikov to testify or obtain the medical

records from the victim’s time at the Bolshoi Academy were structural errors because the

Government was able to make use of the United States’ Mutual Legal Assistance Treaty with

Russia to secure evidence in its favor, and he was not. Schneider asserts “a defendant’s rights to a

fair trial, due process and compulsory process do not permit the government to have a greater

ability [to] obtain necessary trial evidence through compulsory process than a defendant.” Mot.

79. Schneider does not, however, cite any legal authority in support of his position (as intuitive as

parity in access to evidence may sound in the abstract) and the Court finds none, having conducted

its own research. For this reason, the Court will decline Schneider’s invitation to find the

asymmetrical access to information resulted in a structural error requiring vacatur of his

conviction, which has the cascading effect of foreclosing Schneider’s claim that counsel was

ineffective for failing to move to dismiss the indictment on this basis. See Werts, 228 F.3d at 203

(noting “counsel cannot be deemed ineffective for failing to raise a meritless claim”).

        The Court’s conclusion accords with decisions from other courts recognizing limitations

on the right to compulsory process in the context of evidence located abroad. See United States v.

Theresius Filippi, 918 F.2d 244, 247 (1st Cir. 1990) (noting “the right of compulsory process does

not ordinarily extend beyond the boundaries of the United States”). These out-of-circuit cases

suggest a criminal defendant’s right to compulsory process in this context is co-extensive with the

Court’s authority to command a subject’s participation, as distinct from the Executive’s ability to

secure such evidence through its own agreements with other countries. See United States v. Rosen,

240 F.R.D. 204, 214 (E.D. Va. 2007) (noting “it is quite clear that the right to compulsory process



                                                   36
extends only to forms of process a court can issue of its own power, not to forms of process that

require the cooperation of the Executive Branch or foreign courts.”); see also United States v.

Sedaghaty, 728 F.3d 885, 917 (9th Cir. 2013) (holding the district court “had no authority to order

the Executive Branch to invoke the treaty process to obtain evidence abroad for a private

citizen”). 32 Because the Court had no power to compel Palchikov to testify or the Bolshoi to

produce the records, the Court cannot have committed a structural error by failing to somehow

make those items available for Schneider’s defense, and, therefore, counsel could not have been

ineffective for raising this otherwise meritless issue. Relief will be denied on Claim XI. 33


32
   The MLATs at issue in Rosen and Sedaghaty (which cites Rosen) were between the United
States and Israel and the United States and Egypt, respectively. However, both contain
substantially similar operative language to the one between the United States and Russian
Federation at-issue in this case. Compare Treaty with Russia on Mutual Legal Assistance in
Criminal Matters, art. 1 ¶ 4, June 17, 1999, T.I.A.S. 13,046 (“This treaty is intended solely for
cooperation and legal assistance between the Parties. The provisions of this Treaty shall not give
rise to a right on the part of any other persons to obtain evidence, to have evidence excluded, or to
impede the execution of a request.”); with Treaty with Israel on Mutual Legal Assistance in
Criminal Matters, art. 1 ¶ 4, Jan. 26, 1998, T.I.A.S. 12925 (“This Treaty is intended solely for the
mutual assistance between the Parties. The provisions of this Treaty shall not give rise to any right,
that does not otherwise exist, on the part of any private person to obtain, suppress, or exclude any
evidence, or to impede the execution of a request.”), and Treaty Between the Government of the
United States of America and the Government of the Arab Republic of Egypt on Mutual Legal
Assistance in Criminal Matters, art. 1 ¶ 4, May 3, 1998, T.I.A.S. 12,948 (“This treaty is intended
solely for mutual legal assistance between the Contracting Parties. The provisions of this Treaty
shall not give rise to a right on the party of any private person to obtain, suppress, or exclude any
evidence, or to impede the execution of a request.”).
33
   For the first time in his Reply, Schneider raises the issue of counsel’s ineffectiveness in
connection with failing to seek Letters Rogatory for Palchikov’s testimony and the victim’s
medical records. See Reply 35. The Court will not grant relief on this basis, its tardiness aside.
Schneider conceded in the first paragraph of Claim XI that “Letters Rogatory issued by a federal
district court judge to a Russian court would not be honored.” Mot. 78. On the basis of this
concession, the Court concludes it was reasonable for his counsel to determine that attempting to
obtain them would be a waste of time (this Court’s invitation notwithstanding), especially
considering there were only 11 days between the time of the Court’s order refusing to direct the
Government to use its MLAT authority and the start of trial. See Order, Sept. 9 2010, ECF No. 97.
Nor, is it clear that Schneider was prejudiced by counsels’ failure. After all, if the result would
have been the same whether or not counsel had obtained the formal Letters Rogatory—i.e., no
Russian court would honor them—it would be impossible for Schneider to show that production
                                                 37
         In Claim XII, Schneider asserts appellate counsel was constitutionally ineffective in

connection with his statute of limitations defense. Before this Court and the Third Circuit,

Schneider argued his conviction was barred by the five-year statute of limitations generally

applicable to federal crimes. 34 See 18 U.S.C. § 3282 (setting a statute of limitations of five years

for “any offense, not capital”). Counsel advanced what the Third Circuit described as an “essential

ingredient” test, asserting that because sexual abuse is not an “essential ingredient” of the crime of

Schneider’s conviction (violation of 28 U.S.C. § 2423(b)), the charge was subject to § 3282’s

shorter limitations period, and not the longer period established by 18 U.S.C. § 3283 (2003), which,

at the time, permitted prosecution “for an offense involving the sexual . . . abuse of a child” at any

time prior to the victim’s 25th birthday. The Third Circuit rejected this argument, noting

Schneider’s conduct satisfied the definition of “sexual abuse,” and thus warranted the application

of the longer statute of limitations set by § 3283. 35

         On collateral review, Schneider argues that counsel was constitutionally deficient by

advancing the essential ingredient test. Instead, Schneider now claims, counsel should have argued

for a categorical approach—i.e., one considering only the elements of the offense charged, without

respect to his particular offense conduct. He also challenges § 3283’s use of the term “sexual

abuse” as vague, and subject to attack in the same manner as the residual clause of the Armed

Career Criminal Act. See Johnson v. United States, 135 S.Ct. 2551, 2557 (2015) (“We are



of the Letters would have created the reasonable probability of a different outcome at trial. As a
result, Schneider has not stated a claim for relief under Strickland.
34
     Schneider was charged in 2010 with criminal conduct which took place in 2001.
35
   “Sexual abuse” is defined to include, “the employment, use, persuasion, inducement,
enticement, or coercion of a child to engage in, or assist another person to engage in, sexually
explicit conduct, or the rape, molestation, prostitution, or other form of sexual exploitation of
children.” 18 U.S.C. § 3509(a)(8) (2000).
                                                  38
convinced that the indeterminacy of the wide-ranging inquiry required by the residual clause

denies fair notice to defendants and invites arbitrary enforcement by judges.”). The Court need not

actually engage with the merits of Schneider’s arguments because he has made no discernible

effort to show that counsels’ decisions to make the essential ingredient argument and leave out the

vagueness challenge were objectively unreasonable. Surely, counsel could have made the

arguments Schneider now advances with the benefit of hindsight, but he has not shown counsel

should have made those arguments to satisfy constitutional minimums (to say nothing of showing

that, had counsel made these arguments, the appellate court was reasonably likely to remand the

matter). See Strickland, 466 U.S. at 689 (“A fair assessment of attorney performance requires that

every effort be made to eliminate the distorting effects of hindsight.”) The Court thus finds

Schneider is not entitled to relief on Claim XII.

       Finally, in Claim XIII, Schneider asserts his counsels’ cumulative errors justify § 2255

relief. 36 Third Circuit precedent recognizes “that errors that individually do not warrant a new trial

may do so when combined.” Marshall v. Hendricks, 307 F.3d 36, 94 (3d Cir. 2002). “Cumulative

errors are not harmless if they had a substantial and injurious effect or influence in determining

the jury’s verdict, which means that a habeas petitioner is not entitled to relief based on cumulative

errors unless he can establish ‘actual prejudice.’” Albrecht v. Horn, 485 F.3d 103, 139 (3d Cir.

2007) (quoting Brecht v. Abrahamson, 507 U.S. 619, 637 1993)). “Essentially, [a § 2255 movant]

must demonstrate that the errors in combination would be sufficient to show Strickland prejudice.”

Judge v. United States, 119 F. Supp. 3d 270, 292 (D.N.J. 2015) (citing Albrecht, 485 F.3d at 139).




36
  In his Motion, Schneider argues that the Napue violation should also be considered in the mix,
but, having determined that there was no Napue violation, the Court does not consider it.
                                                    39
       Schneider is not entitled to relief. At the outset, the Court’s consideration of cumulative

prejudice is limited to only those items which may have caused prejudice notwithstanding the

Court’s determination that Strickland relief was not warranted because counsel’s conduct in

connection with those items was reasonable. Of the numerous grounds for relief discussed above,

the Court discerns only three which fall into this category: counsels’ decision to call E. William

Hevenor, Christina Bates, and SG. Although the strategy for calling these individuals was clear

enough, no person who sat through the trial or reviewed the transcript could deny that aspects of

these individuals’ testimony were unhelpful to Schneider’s cause. 37 Nevertheless, when balanced

against the inculpatory testimony of the victim—which the Court and jury found highly

persuasive—the Court is not convinced that, had Hevenor, Bates, and SG not testified, there is a

reasonable probability the verdict would have been any different. As a result, the Court finds the

cumulative prejudice caused by calling these specific witnesses does not justify the relief

Schneider seeks, and will deny relief on Claim XIII.

       The final issue the Court must address is whether Schneider is entitled to a certificate of

appealability, which is required by 28 U.S.C. § 2253(c)(1) as a precondition to his right to seek

review of this decision by the Third Circuit. A certificate may only issue where a movant makes

“a substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which, after

a determination of the merits of a § 2255 motion, requires a showing “that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong,” Slack v.



37
  This is particularly true in the case of SG’s testimony during cross-examination, in which he
agreed that Schneider ran “his hand up and down” SG’s back during yoga lessons, which made
him “a little bit” “uncomfortable.” See Tr. 5.160-61 (“Q. And didn’t he put his hands on you while
he was giving you yoga lessons? A. Yes. Q. Did he run his hand up and down your back and tell
you, he was checking your spine? A. Yes. Q. And did he put his hands on your shoulders and tell
you he was aligning your shoulders? A. Yes. Q. And that made you uncomfortable, didn’t it? A.
A little bit, it did.”).
                                                 40
McDaniel, 529 U.S. 473, 484 (2000). Schneider has failed to make a substantial showing of the

denial of a constitutional right, and the Court finds it unlikely reasonable jurists would disagree

with its determination of the merits of his motion. Consequently, the Court will not issue a

certificate of appealability.

CONCLUSION

        For the reasons stated above, the Court will deny Schneider’s § 2255 motion in its entirety

without an evidentiary hearing and will not issue a certificate of appealability.

        An appropriate order follows.



                                                      BY THE COURT:



                                                      /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.




                                                 41
